Case: 17-12011   Date Filed: 01/15/2019   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12011
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:11-cr-00246-MMH-PDB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

DOYCE DEAN GRIFFIS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (January 15, 2019)

Before BRANCH, GRANT, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 17-12011    Date Filed: 01/15/2019   Page: 2 of 2


      Mitchell Stone, appointed counsel for Doyce Dean Griffis in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Griffis’s convictions and sentences are AFFIRMED.




                                         2